Citation Nr: 1116259	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  10-46 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance, for purposes of accrued benefits.


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from January 1943 to December 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision by the RO which denied entitlement to SMC based on the need for regular aid and attendance.  

The Veteran died on October [redacted], 2008 during the pendency of this appeal, and his widow filed a timely request to be substituted as the appellant in his place.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  See also Breedlove v. Shinseki, 24 Vet. App. 7 (2010) (holding that when an appellant dies during the course of an appeal to the U.S. Court of Appeals for Veterans Claims (Court), substitution may be appropriate if the moving party would be eligible to receive accrued benefits based upon the appeal).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The Veteran died on October [redacted], 2008 during the pendency of this appeal, and his widow filed a timely request to be substituted as the appellant in place of the Veteran.  

2.  It is at least as likely as not that the Veteran's service-connected disabilities prevented him from keeping himself ordinarily clean, attend to the wants of nature, or to avoid the hazards or dangers incident to his daily environment without assistance during his lifetime.  


CONCLUSION OF LAW

The criteria for SMC, based on the need for the regular A&A, for purposes of accrued benefits, have been met.  38 U.S.C.A. § 1114(l), 1502(b), 1521(d), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in April 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In light of the favorable decision herein, the Board finds that any VA deficiency in complying with VCAA is harmless error and that no useful purpose would be served by remanding the appeal to the RO.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 2006); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


Law & Regulations

A veteran shall be considered to be in need of a regular A&A if he or she has the anatomical loss or loss of use of both feet, one hand and one foot, or is so helpless or blind or permanently bedridden as to need or require the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  

In determining whether a veteran is helpless or nearly so helpless as to require the regular A&A of another person, the following circumstances will be considered: Inability of the veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of the veteran to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the veteran from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).  

Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the veteran's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a). 

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable decision is permissible.  Particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that he is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222 (1996).  However, it is logical to infer a threshold requirement that "at least one of the enumerated factors be present."  Turco, 9 Vet. App. at 224.  "Bedridden" will be that condition which, by virtue of its essential character, actually requires that the claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that a doctor has prescribed rest in bed for a greater or lesser part of the day to promote convalescence or cure is insufficient.  38 C.F.R. § 3.352(a).  

Factual Background & Analysis

In this case, the Veteran's service-connected disabilities included residuals of cold injury with arthritis and peripheral vascular disease of the feet resulting in loss of use of both feet, rated 100 percent disabling; posttraumatic stress disorder (PTSD), rated 30 percent disabling; and bilateral defective hearing and tinnitus, each rated 10 percent disabling.  The Veteran was also assigned SMC at the (l) rate for loss of use of both feet, effective from November 13, 2006.  

The evidence of record also includes a report for A&A reportedly from the Veteran's treating VA physician, dated in February 2008, which showed that while he was able to feed and dress himself, the Veteran was not able to bath himself, attend to the wants of nature without assistance or to protect himself from the ordinary hazards of daily living, and that he required use of a cane and wheelchair to ambulate.  

As noted above, in order to meet the regulatory criteria for A&A, the evidence must demonstrate that the Veteran is so helpless as to need or require the regular aid and attendance of another person.  38 C.F.R. § 3.350(b).  It is not required that all of the factors enumerated in 38 C.F.R. § 3.352(a) be found to exist.  The particular personal function which the Veteran is unable to perform should be considered in connection with his condition as a whole.  Moreover, the evidence must establish that the Veteran is so helpless as to need regular A&A, not that there is a constant need for A&A.  38 C.F.R. § 3.352(a); see VAOPGCPREC 21-94.  

Here, the evidence of record showed that the Veteran's service-connected disabilities impacted significantly on his ability to keep himself ordinarily clean, tend to the wants of nature, and to protect himself from the hazards or dangers incident to his daily environment.  The record also reflects that he was able to ambulate only with the aid of a cane or wheelchair.  Unfortunately, the Veteran expired before further examination could be undertaken by VA.  Therefore, the only contemporary medical evidence as to the status of the Veteran's health prior to his death was the A&A examination provided by his treating physician.  

The overall clinical findings and observations made by the healthcare provider discussed above indicated that the Veteran had significant problems performing some routine functions of everyday self-care prior to his death.  His inability to ambulate without the aid of a cane or wheelchair raises additional concerns as to his ability to protect himself from the hazards of his daily environment.  Moreover, there is no competent evidence or opinion to the contrary.  While the evidentiary record included a few VA treatment records from 2006 to 2007, the reports provided very few objective or clinical findings concerning the Veteran's need for regular aid and attendance.  Under these circumstances, the Board finds the evidence is, at the very least, in relative equipoise on the question of whether the Veteran was so helpless as to need regular A&A.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  Accordingly, an award of SMC based on the Veteran's need for A&A is warranted.  

However, since the Veteran was already in receipt of SMC at the (l) rate for loss of use of both feet, effective from November 13, 2006, the Board emphasizes to the appellant it is unclear how the grant in the present decision will provide any additional monetary benefit to her.  In fact, the rate payable under 38 U.S.C.A. § 1114(l) for A&A is subject to reduction if the Veteran is hospitalized, while the rate payable under 38 U.S.C.A. § 1114(l) for loss of use of two extremities is not.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section H, Topic 44, Block f.  But at the very least, in the present decision, the Board does find that prior to his death the Veteran did meet the factual criteria of being so helpless as to require regular A&A.  


ORDER

SMC based on the need for regular aid and attendance is granted, for purposes of accrued benefits, subject to the laws and regulations governing the payment of monetary benefits.  




____________________________________________
PAUL S. RUBIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


